Exhibit 10.3

 

[COMPANY LETTERHEAD]

 

Private & Confidential

 

, 2016

 

Dear [·]:

 

99 Cents Only Stores LLC (the “Company”) wishes to award you a refinancing
bonus, subject to the terms and conditions of this letter agreement (the “Letter
Agreement”).

 

1.              Bonus.  Subject to your execution of this Letter Agreement, you
will be eligible to receive a refinancing bonus in the amount of $[·] (the
“Refinancing Bonus”), payable within 30 days following the consummation of an
amendment, an amendment and restatement or refinancing of the Company’s term
loan facility (any such transaction, a “Refinancing Transaction”)  in which
lenders holding no less than 85% of the aggregate principal amount of term loans
immediately prior to such Refinancing Transaction consent to (or in the case of
a refinancing, participate in) such Refinancing Transaction on terms and
conditions satisfactory to the Company (but which in any event extends the final
maturity of the term facility or any refinancing term facility to a date on or
subsequent to January 1, 2022), as determined by the Compensation Committee of
the Company. The foregoing Refinancing Bonus shall be subject to applicable
withholding.  You will not be eligible for a Refinancing Bonus unless a
Refinancing Transaction occurs prior to October 1, 2018.

 

2.              Termination. Except as provided below, if your employment with
the Company terminates for any reason prior to the payment of the Refinancing
Bonus, you will forfeit all rights under this Letter Agreement to receive any
Refinancing Bonus; provided, in the event of a termination of your employment by
the Company without Cause or by you for Good Reason, in either case within 45
days prior to the date of the Refinancing Transaction (“Cause” and “Good Reason”
having the respective meanings defined under your employment agreement with the
Company dated [·](1) (the “Employment Agreement”)), you shall be entitled to the
Refinancing Bonus as provided in Section 1 above as if your employment had not
terminated, which Refinancing Bonus shall be paid prior to March 15 of the
calendar year following the year in which such termination occurs.

 

3.              Acknowledgements.  You acknowledge and agree that:

 

(a)         this Letter Agreement is not an agreement of employment (but that
the Company and you remain parties to your Employment Agreement in accordance
with the terms thereof);

 

(b)         this Letter Agreement shall not (i) guarantee that the Company or
any of its affiliates will employ you for any specific time period or
(ii) modify or limit the Company’s right to terminate or modify your employment
or compensation (to the extent otherwise permitted under your Employment
Agreement); and

 

(c)          you are not relying on any oral promises or representations in
signing this Letter Agreement, but have decided to sign based solely on the
terms of this Letter Agreement.

 

--------------------------------------------------------------------------------

(1)  NTD: Confirm for each executive.

 

--------------------------------------------------------------------------------


 

4.              Miscellaneous.

 

(a)         Governing Law.  All controversies and claims arising out of or
relating to this Letter Agreement, the actions taken in connection herewith and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to its principles of conflict of laws.

 

(b)         Assignment and Transfer.  Your rights and obligations under this
Letter Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void; provided,
your rights under this Letter Agreement shall inure to the benefit of, and be
enforceable by, your heirs and beneficiaries.  This Letter Agreement shall inure
to the benefit of, and be binding upon and enforceable by, any purchaser of
substantially all of the Company’s assets, any corporate successor to the
Company or any assignee thereof.

 

(c)          Entire Agreement.  This Letter Agreement contains the entire
agreement and understanding between you and the Company with respect to the
Refinancing Bonus, and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between you and the Company regarding
any entitlement to a refinancing bonus or other special bonus.

 

(d)         Amendment and Waiver.  This Letter Agreement may not be amended,
modified, waived or discharged except by a writing signed by both you and the
Company.  No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance.

 

(e)          Withholding.  The Company and any of its subsidiaries shall have
the right to deduct from any payment to be made to you the required Federal,
state, local and other taxes required to be withheld.  You shall be solely
responsible for any and all tax liability incurred in connection with the
Refinancing Bonus.

 

(f)           Dispute Resolution.  All controversies and claims arising out of
or relating to this Letter Agreement, or the breach hereof, shall be governed by
the [Mutual Arbitration of Disputes agreement set forth as Exhibit D](2) to your
Employment Agreement.

 

(g)          Section 409A.  Although the Company does not guarantee to you the
particular tax treatment of the Retention Bonus, the Retention Bonus is intended
to comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance promulgated
thereunder (“Section 409A”), and this Letter Agreement shall be limited,
construed and interpreted in accordance with such intent.  In no event shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on you by Section 409A or for any damages for failing to comply with
Section 409A.  A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Letter Agreement upon or following a
termination of your employment unless such termination is also a “separation
from service” within the meaning of Section 409A and references to a
“termination,” “termination of employment” or like terms shall mean separation
from service.  Whenever a payment under this Letter Agreement specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

--------------------------------------------------------------------------------

(2)  NTD: Confirm for each executive.

 

2

--------------------------------------------------------------------------------


 

(h)         Counterparts.  This Letter Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original.

 

 

Sincerely,

 

 

 

 

 

[NAME]

 

[POSITION]

 

Acknowledged and agreed to:

 

 

 

 

 

[NAME]

 

Date

 

3

--------------------------------------------------------------------------------